








September 29, 2014










Dear Jeff,


We are pleased to offer you a position with Extreme Networks, Inc (the
“Company”) as Chief Revenue Officer, reporting to the Company’s CEO, Mr. Chuck
Berger. Should you decide to join the Company, you will receive a semi-monthly
salary of $18,750 (which equals $450,000 on an annualized basis), less
applicable taxes and withholdings, in accordance with the Company’s normal
payroll procedures.


Commencing on your Hire Date (on a pro rata basis for the quarter in progress),
you will be eligible to participate in the Executive Incentive Plan (“EIP”) with
an annual target of 100% of your annual base salary.


In addition, you will receive a sign-on bonus of $100,000.00 less applicable
taxes and withholdings, on the second pay period following your Hire Date.
Should you voluntarily terminate your employment with the Company, or if you are
terminated from the Company for cause, prior to the first anniversary of your
Hire Date, you will be required to repay 100% of the sign-on bonus.


As a Company employee, you are also eligible to receive certain employee
benefits including stock options. Subject to the approval of the Board or the
Compensation Committee, we are pleased to offer you a one-time option to acquire
300,000 shares of common stock (the “Options”). Generally, grants are reviewed
for approval once a quarter, and are awarded at an exercise price equal to the
closing price of the Company’s common stock on the second business day after we
publicly announce our financial results for the quarter. One-fourth (1/4) of
these shares will vest one year from your first date of employment, provided
that you are still employed by the Company at that time. The remaining shares
will vest monthly over the following three years, at a rate of 1/48th of the
entire option each month, so long as your employment with the Company continues.
In addition you will receive a grant of 100,000 shares of restricted stock that
will vest in three installments of one-third of the shares on your first
anniversary, one-third on your second anniversary of employment, and one-third
on your third anniversary of employment. All vesting and rights to exercise
under any Options offered hereunder will also be subject to your continued
employment with the Company at the time of vesting. Your equity awards are also
subject to the terms of our Executive Change in Control Severance Plan.


Additionally, subject to the approval of the Board or the Compensation
Committee, you will be entitled to incentive equity as follows:


One-time grant of 40,000 PSU’s if and when Company revenue exceeds Q2 FY2015 AOP
by at least 5% with vesting at 100% one year after time of achievement. Grant is
terminated if goal is not achieved by end of Q2 FY2015.


One-time grant of 40,000 PSU’s if and when Company revenue exceeds Q3 FY2015 AOP
by at least 5% with vesting at 100% one year after time of achievement. Grant is
terminated if goal is not achieved by end of Q3 FY2015.


One-time grant of 45,000 PSU’s if and when Company revenue exceeds Q4 FY2015 AOP
by at least 10% with vesting at 100% one year after time of achievement. Grant
is terminated if goal is not achieved by end of Q4 FY2015.


One-time grant of 150,000 PSU’s if and when Company revenue exceeds $768mm (20%
above FY 2015 AOP) in either FY2015 or FY 2016 (but not both) with vesting at
100% one year after date of achievement. Grant is terminated if goal is not
achieved by end of FY2016.


All revenue metrics are as achieved through organic growth not acquisition.


Your Option grant and any Restricted Stock and performance stock grant are each
further conditioned on your execution of the Company’s standard form of employee
stock option and restricted stock agreement, respectively, and will be governed
by and subject to the terms of those agreements.






--------------------------------------------------------------------------------




Executive Change in Control Severance
The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company. Those
provisions will be set forth in your Executive Change in Control Severance
Agreement and will be the same as those standard terms currently in effect for
the other executive officers of the Company with your benefit including a
payment equal to 12 months of salary. A copy of the Change in Control Severance
Plan has been enclosed for your information.


Termination Other than for Cause
If your employment is terminated by the Company other than for Cause not related
to a Change in Control, you will be entitled to receive a severance payment
equal to 6 months of your base salary as of your date of termination and up to 6
months of COBRA subsidy. Such consideration shall be conditioned in its entirety
upon your release of claims against the Company Group. “Cause” means the
occurrence of any of the following:
(1) your theft, dishonesty, misconduct, breach of fiduciary duty for personal
profit, or falsification of any documents or records of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof (a “Company Group”);
(2) your material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group;
(3) your misconduct within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement;
(4) your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of a member of the Company
Group (including, without limitation, your improper use or disclosure of the
confidential or proprietary information of a member of the Company Group);
(5) any intentional act by you which has a material detrimental effect on
reputation or business of a member of the Company Group;
(6) your repeated failure or inability to perform any reasonable assigned duties
after written notice from a member of the Company Group of such failure or
inability;
(7) any material breach by you of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement between you and a
member of the Company Group, which breach is not cured pursuant to the terms of
such agreement or as provided herein; or
(8) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with a member of the
Company Group,
provided, however, that prior to any determination that “Cause” has occurred,
the Company shall (i) provide to you written notice specifying the particular
event or actions giving rise to such determination and (ii) provide you an
opportunity to be heard within 15 days of such notice and (iii) provide you with
a 15 days to cure such event or actions giving rise to a determination of
“Cause”, if curable.
Notwithstanding anything in this agreement to the contrary, the severance
payments discussed in this agreement (to the extent that they constitute
“deferred compensation” under Section 409A of the Internal Revenue Code (the
“Code”) and applicable regulations), and any other amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code and that would otherwise be payable hereunder by reason of your
termination of employment, will not be payable to you by reason of such
circumstance unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not prohibit the vesting or the determination of the amounts owed
to you due to such termination, and if this provision prevents the payment of
any amount or benefit to you, such payment shall be made on the date, on which
an event occurs that constitutes a Section 409A “separation from service,”.
Additional Benefits




--------------------------------------------------------------------------------




In addition to the foregoing benefits, you will be eligible to participate in
various other Company benefit plans, including its group health, short-term
disability, long-term disability, and life insurance plans, as well as its
401(k) and employee stock purchase plans. Your participation in the Company’s
benefit plans will be subject to the terms and conditions of the specific
benefit plans. As an Executive of the Company, you are not eligible to
participate in the Company’s Paid Time Off (“PTO”) program, and you will not
accrue any PTO hours. You will, however, be eligible to take paid time off from
time-to-time as reasonably necessary for vacation, sick time, or other personal
purposes, subject to the needs of your position and the approval of your
manager.


Employment at Will
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.


Hire Date and Outside Activities
You agree to terminate any other employment, consulting or similar engagement
you may now have by your hire date of October 1, 2014 (“Hire Date”). You further
agree you will not take any outside board positions without approval of the CEO
and General Counsel of the Company.
Arbitration
In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.
Background Check and Employee Innovation and proprietary Rights Assignment
Agreement
This offer is contingent upon the completion of a customary background check
with the results being satisfactory to the Company, your signing the enclosed
Employee Innovations and Proprietary Rights Assignment Agreement, and upon your
ability to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Please bring this
documentation, such as a passport or driver’s license and an original social
security card, to your Employee Orientation. Such documentation must be provided
to us within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Kelley Steven-Waiss, Human
Resources at Extreme Networks at 145 Rio Robles, San Jose, CA 95134.
This offer of employment, if not accepted, will expire in 5 business days.
All new employees receive a benefits package from the Human Resources
Department. If you have any benefit related questions, please contact Kelley
Steven-Waiss at 408-579-2603 or kswaiss@extremenetworks.com.
This agreement, along with any agreements referenced above, constitute the
entire agreement between you and the Company concerning the terms and conditions
of your employment with the Company. This agreement cannot be modified or
amended except by a subsequent written agreement signed by you and the Company;
provided, however, that the Company may, in its sole discretion, elect to modify
your title, compensation, duties, or benefits without any further agreement from
you.
Jeff, we look forward to welcoming you to Extreme Networks and we believe you
will make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact me.






--------------------------------------------------------------------------------






Sincerely,
 
/s/ Charles W. Berger
EXTREME NETWORKS, INC.
Charles Berger
CEO





I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.
 
 
 
 
 
 
/s/ Jeffrey M. White
 
 
  
9/29/2014
Jeff White
 
 
  
Date









